DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 11/22/21, 04/08/22 and 07/05/22 have been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because no reference numeral 1 is seen in instant figure 1, although such is referred to on the second line of paragraph [0039] of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 4, 9, 10 and 13 are objected to because of the following informalities:  
In claim 4, line 1, "2" should be changed to --1--, i.e., because claim 2 has been canceled.
In claim 9, the second occurrence of "a" on the penultimate line should be changed to --the--, i.e., because "a semiconductor switching device" has already been set forth on line 3 of claim 9.
In claim 10, line 17, "a" should be changed to --the--, i.e., because "a first value of the gate allowable voltage" has already been set forth on line 14 of claim 10.
In claim 13, line 1, "11" should be changed to --10--, i.e., because claim 11 has been canceled.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neidorff et al (USPAP 2020/0041356) in view of either Gehrke (USP 7,701,189) or Hussain et al (USP 8,970,200).
As to claim 9 (the broadest claim in the application), Neidorff et al discloses, in figures 1 and 2, a voltage source circuit (100), comprising a driving power supply circuit (the inherent but unillustrated power supply circuit of gate driver 108) and a control circuit (the control circuit formed by the combination of detector circuits 110, 112, 114 and 116) comprising a detection module (any one or more of detector circuits 110, 112, 114 and 116) configured to detect a current operating condition (the magnitude of Vin, the output current of transistor 106, temperature of the circuit and process variation, respectively detected by detector circuits 110, 112, 114 and 116) of a semiconductor switching device (106);
a determining module configured to determine a gate allowable voltage of the semiconductor switching device based on the operating condition detected by the detection module (such a determining module will be inherent within condition characterizer 118, the reason being that Neidorff et al teaches that the gate allowable voltage of transistor 106 will be limited during operation, i.e., it will be limited by limiting the driving strength of gate driver 108, so that it does not reach a level that would cause the gate oxide of transistor 106 to break down, see paragraphs [0012] through [0013], paragraphs [0017] through [0022], paragraphs [0035] through [0042], paragraph [0052] and also claim 3 of Neidorff et al, and thus it will be necessary to include a determining module for determining a gate allowable voltage of the semiconductor switching device based on the operating condition detected by the detection module); and
an output module (118) configured to output a control signal (any one or more of the control signals output from condition characterizer 118 to gate driver 108) based on the gate allowable voltage determined by the determining module (as noted above, the determining module will be inherent within condition characterizer 118 and this inherent determining module will determine a gate allowable voltage of the semiconductor switching device based on the operating condition and the control signals output from condition characterizer 118 to gate driver 108 will be based on the determined gate allowable voltage), to provide a gate on voltage (the high logic level of the Vgs signal output from gate driver 108 which causes transistor 106 to turn on) that is not higher than the gate allowable voltage (inherently or obviously the gate on voltage applied to the gate terminal of transistor 106 must be below the gate allowable voltage of transistor 106 so that the gate oxide voltage of this transistor does not break down, as noted above, i.e., see paragraphs [0012] through [0013], paragraphs [0017] through [0022], paragraphs [0035] through [0042], paragraph [0052] and also claim 3 of Neidorff et al) and that is positively correlated with the gate allowable voltage of the semiconductor switching device (although not disclosed by Neidorff et al, it would have been obvious to one of ordinary skill in the art that the gate on voltage of transistor 106 should be positively correlated with the determined gate allowable voltage, i.e., as the determined gate allowable voltage increases during operation of the Neidorff et al circuit, the gate on voltage of transistor 106 should obviously be increased as well, whereas if the determined gate allowable voltage decreases during operation, the gate on voltage of transistor 106 should obviously be decreased as well),
wherein the driving power supply circuit is configured to provide the gate on voltage for the semiconductor switching device under control of the control circuit (note that the driving power supply circuit of gate driver 108 will inherently provide the gate on voltage for transistor 106 based on the outputs of detector circuits 110, 112, 114 and 116).
Not disclosed by Neidorff et al are the limitations in claim 9 regarding the control signals output from the control circuit controlling the driving power supply circuit, i.e., according to applicant's invention, the control signals output from the control circuit are applied to the variable driving power supply circuit to cause a variable supply voltage to be provided to the driving circuit (see circuit elements 1221, 1222 and 121 in instant figure 4). Using the control signals output from the control circuit in Neidorff et al to control the driving power supply circuit would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that control signals responsive to changing circuit conditions are typically applied to a variable supply voltage of a variable strength gate driver circuit, two examples of this well-known concept being disclosed by Gehrke (note the control signals output from control logic 86 to the variable driving power supply circuit 84 in figure 4) and Hussain et al (note the control signals output from GATE DRIVE VOLTAGE CONTROLLER to the variable driving power supply circuit VOLTAGE REGULATOR in figure 1). Any person having ordinary skill in the art would have easily recognized that the technique disclosed by Neidorff et al for providing the variable strength driving signals to the gate of power transistor 106 could obviously be replaced with the alternative techniques for providing a variable strength driving signal to the gate of a power transistor (power FET MN1 and power FET 74 disclosed by Gehrke and Hussain et al, respectively), the reason being that such would be a simple substitution of one well-known technique of providing a variable strength driving signal to the gate of a power switching transistor with another well-known technique of providing a variable strength driving signal to the gate of a power switching transistor.
As to claim 10, this method claim is rejected using the same analysis as set forth above with regard to circuit claim 9 (the further limitations set forth on the last 11 lines of claim 10 also would have been obvious to one of ordinary skill in the art, i.e., determining a first value of the gate allowable voltage based on the gate breakdown voltage and a preset first margin would have been obvious because in figures 1 and 2 of Neidorff  et al it will obviously be necessary to predetermine the gate breakdown voltages in advance (note the discussion of using a lookup table within condition characterizer 118 indicated in paragraph [0022] of the Neidorff et al) and then to determine what the different values of Vgs will be for each of the changing conditions, i.e., temperature, process variation, output current and Vin level).
As to claims 13-15, the limitations of these claims similarly do not distinguish patentably over Neidorff et al in view of either Gehrke or Hussain et al because any person having ordinary skill in the art would have easily recognized that a further condition could be detected in addition to the four conditions noted above, i.e., detecting the voltage across the drain and source terminals of transistor 106 and then using this detected voltage as a further condition for controlling the variable drive strength of gate driver 108 (determining the gate allowable voltage for transistor 106 using the smaller value of the first and second values, where the second value is determined based on a preset second margin, would have been obvious as well because the ordinarily skilled circuit designer would have easily recognized that the lower of the two determined Vgs values should be always be used in order to ensure that breakdown of the gate oxide of transistor 106 does not occur)  
As to claim 16, note that the semiconductor switching device 106 of Neidorff et al is a MOSFET.
As to claim 17, note that one of the operating conditions of Neidorff et al is the operating temperature of the semiconductor switching device, i.e, as detected by detecting circuit 114, and another of the operating conditions is an operating current of the semiconductor switching device, i.e., as detected by detecting circuit 112.
As to claims 1 and 4-8, these claims are rejected using the same analysis as set forth above with regard to claims 9, 10 and 13-17 (the limitations regarding the modules comprising submodules also does not distinguish patentably over the above-noted combination of Neidorff et al with either Gehrke or Hussain et al, the reason being that any person having ordinary skill in the art would have easily recognized that the internal circuitry of a circuit module can be divided into submodules if so desired).

Prior Art Not Relied Upon
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 12, 2022